Exhibit 10.9

 

S. L. NUSBAUM REALTY CO.    SHOPPING CENTER P.O. DRAWER 2491  Ÿ  NORFOLK, VA
23501    LEASE

THIS DEED or LEASE (herein called LEASE), Made this 7th day of October, 2003 by
and between SUFFOLK PLAZA SHOPPING CENTER, L.C., a Limited Liability Co., with
its principal offices in the City of Norfolk, Virginia (“Landlord”),
SUFFOLKFIRST BANK, INC., a Virginia Corporation (FID #04-3607546) (“Tenant”),
and S. L. NUSBAUM REALTY CO., (“Agent”);

W I T N E S S E T H :

1. PREMISES. Landlord hereby demises and leases to Tenant, and Tenant hereby
takes and leases from Landlord that certain parcel of land (“Leased Premises” or
“Demised Premises” or “demised premises”), having a width of approximately 197’
by a depth of approximately 156’ known and numbered as Unit #30, 1000 North Main
Street, located in the City of Suffolk, State of Virginia, 23434 and is more
particularly set forth in Exhibit “A”, attached hereto and made part hereof. The
Leased Premises include ail improvements thereon, which includes, but is not
limited to, an existing bank building of approximately 2,512 square feet of
building area with four (4) drive-through lanes. Said Premises being a part of
Suffolk Plaza Shopping Center, which is shown on Exhibit “A”. The Leased
Premises are outlined in red on a diagram of the Shopping Center attached hereto
as Exhibit “A”. Exhibit “A” sets forth the general layout of the Shopping Center
and shall not be deemed to be a warranty on the part of Landlord that the
Shopping Center will be exactly as indicated on said diagram. Landlord may
increase, reduce or change the number, dimensions and locations of roadways,
walks, buildings and parking areas in the Shopping Center, as Landlord shall
from time to time deem proper. Landlord reserves the right to construct
additional floors over and upon other portions of the Shopping Center.

2. USE OF COMMON AREAS. Occupancy by Tenant of the Leased Premises shall include
the use in common with others entitled thereto of the parking areas, service
roads, and sidewalks (the “Common Areas”) shown and depicted on Exhibit A,
subject, however, to the terms and conditions of this Lease and to all rules and
regulations for the use thereof as may from time to time be prescribed by
Landlord.

3. LENGTH AND COMMENCEMENT OF TERM. The term of this Lease shall commence on the
date (the “Commencement Date”) which is thirty (30) days after Landlord notifies
Tenant in writing that the Leased Premises are ready for occupancy, but not
earlier than January 1, 2004. The term shall expire at the end of ten (10) years
following (i) the Commencement Date if that date is the first day of any
calendar month or (ii) the first day of the calendar month next succeeding the
Commencement Date if that date is not the first day of a calendar month.

4. RENT. (a) Landlord reserves, and Tenant covenants to pay to Landlord without
prior demand being made therefore and without offset of any kind, rent for the
Leased Premises as outlined below:

Years One through Five - The sum of $60,000.00 per annum (“Minimum Rent”),
payable in monthly installments of $5,000.00 each month, in advance.

Years Six through Ten - The annual minimum rent payable shall be adjusted upward
only using the Consumer Price Index, now known as the “Consumer Price Index for
All Urban Consumers (CP1•U), U.S. City Average, All Items, 1982-84 = 100”,
prepared and reported monthly by the U.S. Bureau of Labor Statistics. The basic
annual rent of $60,000.00 shall be multiplied by a fraction whose denominator is
the Index for three (3) months prior to the commencement of this Lease and whose
numerator is the Index for three (3) months prior to the commencement of the
Sixth Lease Year. In no event shall the annual rent for this five (5) year
period be increased by less than 15% or more than 20% of the annual rent of the
previous five (5) year Lease.

(b) INTENTIONALLY OMITTED.



--------------------------------------------------------------------------------

(c) All rental payments shall be made to Agent, P.O. Drawer 3580, Norfolk,
Virginia 23514, until Landlord shall otherwise direct in writing.

(d) Tenant covenants and agrees to pay Landlord as a late charge the greater of
$100.00 or two percent (2%) of the amount due on all rents (including percentage
rents and Gross Sales reports) and all other sums due under this Lease, if said
sums have not been paid within ten (10) days of their due date plus interest at
the rate of 12% per annum calculated from the 31st day following the applicable
due date. Landlord expressly reserves all other rights and remedies provided
herein and by law with respect to nonpayment of the rents provided for herein.

(e) Tenant covenants and agrees to pay Landlord as a returned check charge the
greater of $25.00 or two percent (2%) of the amount of any cheek which is
returned by the bank for insufficient funds or any other reason which is not the
fault of the Landlord.

(f) INTENTIONALLY OMITTED.

5. USE OF LEASED PREMISES. The Leased premises shall be occupied and used solely
for banking purposes only and for no other purpose. As a material inducement to
Landlord to enter into this Lease, Tenant agrees: (i) to operate such a business
in the Leased Premises at all times during the term of this Lease, (ii) to keep
the Leased Premises adequately manned and operate the Leased Premises for the
uses and purposes for which it is let continuously throughout the term, and
shall conduct and operate its business therein during normal banking hours each
business day (except bank holidays) during the term hereof. Tenant shall not be
required to operate its business during any time when such operations must be
suspended because of casualty loss to the building, strike, insurrection, or
other cause beyond the control of Tenant. The provisions of this Paragraph 5 are
intended solely for the benefit of Landlord and are not intended for the benefit
of any other tenant of the Shopping Center. No other tenant of the Shopping
Center shall have the right to enforce or cause Landlord to enforce the
provisions hereof; nor shall Tenant have the right to enforce or cause Landlord
to enforce this or any similar provision in any other lease for space in the
Shopping Center.

6. LEASE YEAR. “Lease Year” as used in this Lease means the period from the
Commencement Date to the end of the twelfth full calendar month thereafter and
each and every twelve-month period thereafter during said term.

7. INTENTIONALLY OMITTED.

8. INTENTIONALLY OMITTED.

9. INTENTIONALLY OMITTED.

10. TRADE FIXTURES. Tenant shall have the right to install its trade fixtures in
the Leased Premises and such installation shall be at the sole risk and expense
of Tenant. All trade fixtures installed in the Leased Premises by Tenant shall
remain the property of, and shall be removable by, Tenant at the expiration of
this Lease, if Tenant is not in default hereunder, and Tenant agrees promptly to
repair or reimburse Landlord for the cost of repairing all damages to the Leased
Premises occasioned by the removal of said fixtures.

11. USE OF PARKING AREAS. (a) All automobile parking areas, driveways, entrances
and exits thereto, and other facilities furnished by Landlord in or near the
Shopping Center shall at all times be subject to the exclusive control and
management of Landlord, and Landlord shall have the right from time to time to
establish, modify and enforce reasonable rules and regulations with respect to
all such facilities and areas.

(b) Landlord hereby agrees that Tenant shall have the right in common with other
tenants of Suffolk Plaza Shopping Center to use all parking areas shown on the
site plan of said Shopping Center. Tenant in turn agrees that any parking area
on the Lease Premises may be used by other Tenants of said Shopping Center in
common with Tenant. Landlord covenants that it will, during the term hereof, at
its own cost and expense, maintain the Shopping Center common areas in good
condition of repair and will keep the same clean and adequately lighted, all
subject to Tenant’s obligations in Paragraph 14 below.

12. BUILDING INSURANCE. As additional and further rent, Tenant agrees that
during the term of this Lease it will, at its own cost and expense, obtain and
maintain a policy or policies of insurance against loss or damage by fire,
windstorm and casualty included with the so-called extended coverage insurance,
the buildings or buildings

 

2



--------------------------------------------------------------------------------

hereafter located on said demised premises with responsible insurance companies
authorized to do business in the Commonwealth of Virginia, and in an amount not
less than the full insurable value thereof, exclusive of foundations. The
policies shall be written to insure Landlord and the holder of any mortgage as
their respective interests may appear, in form satisfactory to the first
mortgage holder, and shall be so payable in ease of loss, and certificates of
such insurance shall be furnished, to Landlord and first mortgage holder.

13. INTENTIONALLY OMITTED.

14. MAINTENANCE BY TENANT. (a) It is Understood and agreed that Tenant is to
have the exclusive charge, custody, control and possession of the demised
premises and every part thereof, and the sidewalk in front of and bordering said
Premises insofar as the owner premises ordinarily has control of said sidewalk.
Landlord shall not be obligated to furnish heat, light, power or any other
service whatsoever other than as hereinafter agreed. Landlord shall not be
liable for any damage, loss or injury occurring during the term of the Lease to
the personal property or effects of Tenant or any other person suffered in, on
or about the demised premises by reason of at present, future, latent or other
defects in the condition of the demised premises unless caused or occasioned by
the negligence or willful act of the Landlord or its agents. Likewise, Tenant
shall not be liable for any damage, loss or injury occurring during the term of
this Lease to the personal property or effects of Landlord or any other person
or corporation suffered in, on or about the Shopping Center premises (excluding
demised premises).

(b) Tenant, at as own expense, shall make all necessary repairs and replacements
to the pipes, heating system, plumbing system, window glass, fixtures, walls,
roof, foundations, mechanical system, and all other appliances and appurtenances
belonging thereto, to all equipment used in connection with the demised
premises, and to all other portions of the demised premises. Such repairs and
replacements, interior and exterior, ordinary as well as extraordinary, and
structural as well as nonstructural, shall be made promptly, as and when
necessary. All repairs and replacements shall be in quality and class at least
equal to the original work. Tenant also, at all times during the term, at its
own expense, shall put and maintain in thorough repair and in good and safe
condition all portions of the demised premises and keep them in clean and
orderly condition, free of dirt, rubbish, snow, ice and unlawful obstructions at
all times.

Landlord shall not be required to furnish any services or facilities or to make
any repair or alteration in or to any building or other improvements contained
within the demised premises. Tenant hereby assumes the full and sole
responsibility for the condition, operation, repair, replacement, maintenance,
and management of the demised premises with the exception of the common area
shown on Exhibit “A”. Landlord shall have all plumbing, electrical, heating and
air conditioning and electrical inspected by reputable company prior to the
Commencement of this Lease and repair or replace all defective electrical,
plumbing or heating and air conditioner parts prior to the Commencement of this
Lease.

(c) In connection with the requirements of this Section, Tenant agrees to obtain
and maintain from a reputable company a maintenance contract on the heating and
air conditioning systems and to furnish Landlord with a copy of said contract on
the Commencement Date.

(d) Tenant agrees that it will, at Tenant’s expense, comply with any mandatory
preventive maintenance items required by insurance carrier rating authorities,
or public officials to minimize loss frequency and/or severity within the Leased
Premises.

(e) CAREFREE LEASE. It is the intention and purpose of the parties hereto to
create by this instrument a lease of the kind commonly known as “Carefree” to
Landlord. Accordingly, Tenant agrees to bear, pay for and discharge not only
such items as it has specifically agreed by the provisions of this Lease to
bear, pay and discharge, but also all other costs, charges and expenses of every
kind and nature whatsoever which must be borne, paid and discharged in order to
accomplish the purposes and objects of this Lease, namely, (a) that Landlord
shall receive from Tenant, without diminution on account of any matter or thing
whatsoever, the Rent agreed to be paid by Tenant, and (b) that Landlord, at the
expiration of or sooner termination of this Lease, shall receive possession of
the Leased Premises in accordance with the covenants of Tenant contained herein
free and clear of all claims, liens, charges and encumbrances.

15. SUNDRY COVENANTS OF TENANT. (a) Tenant agrees that it will, at all times
during the term of this Lease, take any and all steps necessary to prevent the
filing of mechanic’s or CERCLA liens against the Leased Premises; or, if filed,
to have same discharged by payment or bond immediately. Tenant will comply with
all

 

3



--------------------------------------------------------------------------------

federal, state and municipal laws, ordinances and regulations (including
environmental) relating to the Leased Premises and the business conducted
therein, and maintain all permits necessary to such business conducted therein;
Tenant will pay promptly for all electricity, water and other utilities consumed
therein, all sewage disposal charges assessed against the Leased Premises, and
all front foot benefit charges attributable to the Leased Premises; Tenant will
not use or permit to be used any advertising medium or device, such as
phonograph, radio or public address system, without the prior written consent of
Landlord; Tenant will not use, or permit to be used, the Leased Premises for any
illegal or immoral purpose; Tenant will not make any alterations in or to the
Leased Premises without the prior written consent of Landlord; Tenant will not
hold any fire, bankruptcy, going-out-of-business or auction sales; Tenant will
not use the sidewalks or any other portions of the Leased Premises for any
purpose relating to the selling of merchandise or services; and Tenant will give
Landlord prompt written notice of the release in, on or about the Leased
Premises of any Hazardous Materials by any party.

(b) Tenant shall keep the Leased Premises free from insects, pests and vermin of
all kinds, and for that purpose Tenant shall use at Tenant’s cost, such pest
extermination contractor at such intervals as Landlord may require.

(c) Tenant agrees to contain within the Leased Premises any and all noise,
odors, and aromas and any Hazardous Materials consented to by Landlord an that
no nuisance or environmental risk will be created and all other premises and
common areas within the Shopping Center shall be free from noise, odors, aromas
and Hazardous Materials which originate in the Leased Premises. The foregoing
agreement by Tenant shall be for the benefit of and specifically enforceable by
Landlord and all other tenants within the Shopping Center.

(d) Tenant agrees to and shall become a member of, participate fully in, and
remain in good standing in the Merchants’ Association (as soon as the same has
been formed) and will abide by the regulations of such Association. Tenant
agrees to pay minimum dues to said Merchants’ Association in the amount of
$31.40 per month (calculated on the basis of $0.15 per square foot of area in
the Leased Premises per year); subject, however to annual adjustments approved
by a majority vote of the members of the Association, increasing said dues to
the extent required by increases in the cost of promotional, public relations
and advertising services. Landlord shall have the right but shall not be
obligated to collect delinquent dues on behalf of the Merchant’s Association.

(e) The term “Hazardous Materials” shall mean any equipment which contains
dielectric fluid containing polychlorinated byphenyls (“PCB’S”) or “PCB items”
(as defined in 40 CFR Sec. 761.3); stored, leaked or spilled petroleum products;
or any other chemical, material or substance which is regulated as a “toxic
substance” (as defined by the Toxic Substance Control Act, 15 U.S.C. Sec. 2601
et seq., as amended), a “hazardous waste” (as defined by the Resource
Conservation and Recovery Act, 42 U.S.C. Sec. 6901 et seq., as amended), or a
“hazardous substance” (as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, (“CERCLA”), 42 U.S.C. Sec. 9601 et seq.,
as amended), or exposure to which is prohibited, limited, or regulated by any
federal, state, county, regional, local, or other governmental statute,
regulation, ordinance or authority or which, even if not so regulated, may or
could pose a hazard to the health and safety of the occupants of the Leased
Premises or the owners, tenants or occupants of property adjacent to the
Premises.

16. NO ASSIGNMENT OR SUBLEASE. Tenant will not assign this Lease nor sublet the
Leased Premises, in whole or part, without the prior written consent of
Landlord; and if such consent is granted by Landlord, Tenant will remain
primarily liable for the performance of the covenants herein contained binding
upon Tenant. The transfer of fifty percent (50%) or more of Tenant’s stock, if
Tenant is a corporation, or the transfer of a twenty-five percent
(25%) partnership interest in Tenant, if Tenant is a partnership, shall
constitute an assignment under the terms of this Lease. So long as the building
continues to operate as a Bank, Tenant shall not be required to obtain written
consent in the event Tenant forms a hank holding company or is acquired by
merger or sale, or change in ownership in excess of 50% due to a stock split,
stock dividend, sale of additional stock or the purchase of other financial
institutions.

17. EMINENT DOMAIN. If any part of the Leased Premises shall he taken by
governmental authority pursuant to its power of eminent domain (or Landlord
conveys any part of the Leased Premises pursuant to a threat thereof), then the
Leased Premises shall be reduced in proportion to the amount so taken or
conveyed, unless the amount taken shall be so great that it would be impractical
for Tenant to continue operation in which event this Lease shall be cancelled
and terminated as of the date of such taking. Tenant hereby waives any right it
may have in and to any condemnation award or sum paid under threat of
condemnation as a result of a complete or partial taking of the Leased Premises
or any other portion of the Shopping Center. Unless this Lease is canceled and
terminated as aforesaid, any such taking (or any conveyance pursuant to the
threat thereof) shall have no effect whatsoever on any

 

4



--------------------------------------------------------------------------------

rent payable in accordance with the provisions of this Lease (i.e. Minimum Rent)
or other charges payable as rent, such as security charges and taxes, nor shall
any rent or related charges be reduced thereby, unless a portion of the Leased
Premises is so taken or conveyed pursuant to the threat of such taking, in which
event Minimum Rent and other charges payable as rent, shall be reduced
proportionately.

18. DAMAGE BY FIRE. In the event of casually loss, Tenant shall repair or
reconstruct the demised premises with the aforesaid insurance proceeds. However,
if at any time within two (2) years prior to the end of the initial or any
renewal term, and provided the Tenant shall not have served upon the Landlord
notice of its exercise of the options as herein provided, the demised premises
are completely destroyed or so damaged by fire or other casualty covered by
insurance as to render it unfit for use as a bank, and repair or restoration is
not economically feasible, the Landlord or the Tenant may terminate this Lease
with . Such notice shall be given within sixty (60) days after the date of such
damage or destruction. If the Lease shall so terminate, all basic rent shall be
apportioned to the date of termination and all insurance proceeds shall belong
to the Landlord. If the Lease is not so terminated and the proceeds of insurance
are insufficient to pay the full cost of repair or restoration, the Tenant shall
pay the deficiency. If the insurance proceeds exceed such cost, the excess shall
be paid to the Tenant.

19. TENANT’S INDEMNIFICATION LIABILITY AND CASUALTY INSURANCE. (a) Tenant agrees
that it will indemnity and hold Landlord and Agent harmless from any and all
injury or damage to person or property (including that which results from
Tenant’s violation of environmental laws, regulations and ordinances) in, on or
about the Leased Premises and those portions of the Common Areas adjoining the
Lease Premises including, without limitations, all costs, expenses, claims or
suits arising in connection therewith, and this covenant shall survive the
termination of this Lease. Tenant covenants that it will, at all times during
the term hereof, at its own cost and expense, carry public liability insurance
on the Leased Premises and those portions of the Common Areas adjoining the
Lease Premises with limits of not less than $1,000,000.00 for injury or death to
one person, $2,000,000.00 for injury or death to more than one person, and
property damage of $100,000.00 including fire legal liability which insurance
shall be so written as to protect Landlord, its agents, Agent and Tenant, as
their respective interests may appear. Tenant further covenants that it will, at
all times during the term hereof, at its own cost and expense, carry insurance
against damage by fire, extended coverage and other perils, in an amount equal
to the replacement value thereof on: (1) all parts of the Leased Premises for
which Tenant is responsible under the terms hereof other than as set forth in
Paragraph 12 hereof; and (2) Tenant’s furniture, fixtures and equipment.
Certificates of such insurance policy or policies shall be delivered to Landlord
promptly after the issuance of the respective policies. If Tenant fails to
provide such insurance, Landlord may (but shall not be obligated to) do so and
collect the cost thereof as part of rent. The tax assessed value is the
replacement value, however in the event that the tax assessed value is ever
decreased by challenge or protest then Tenant shall maintain insurance at the
higher of the tax assessed value or the replacement value.

(b) Landlord and Agent shall not be liable for any damage to persons or property
sustained in or about the Leased Premises during the term hereof, howsoever
caused.

20. WAIVER OF SUBROGATION. Insofar as the insurance policy or policies concerned
are not invalidated thereby, Tenant waives any and all right of recovery against
Landlord and Agent for each and every insured loss under the terms of such
policy or policies.

21. DEFAULT AND REMEDIES. (a) In the event the business being conducted in the
Leased Premises shall at any time be subsequently terminated, or if Tenant fails
to operate in accordance with the provisions of Paragraph 5 hereof, or in the
event Tenant shall be in default in the payment of any installment of rent
herein reserved more than ten (10) days after the due date of such installment,
or in the event Tenant shall be in default in the performance of any other of
the terms, covenants, conditions or provisions herein contained binding upon
Tenant after Landlord has given Tenant five(5) days prior written notice of such
non-performance, or in the event Tenant shall become insolvent or shall make a
general assignment for the benefit of its creditors, or in the event a receiver
shall be appointed for Tenant or a substantial part of its property and such
receiver is not removed with five (5) days after appointment, or if any
Hazardous Material is released in, on or about the Leased Premises, Landlord
shall have the right (in addition to all other rights and remedies provided by
law) to terminate this Lease, to re-enter and take possession of the Leased
Premises, peaceable or by force, to remove any property therein, without
liability for damage to, and without obligation to store, such property, and to
clean up any released Hazardous Material, the cost of which shall constitute
additional rent hereunder. In the event of any termination, Landlord may (but
shall be

 

5



--------------------------------------------------------------------------------

under no obligation to) relet the Leased Premises, or any part thereof, from
time to time, in the name of Landlord or Tenant, without further notice, for
such terms, on such conditions and for such uses and purposes as Landlord, in
its sole discretion, may determine, and Landlord may collect and receive all
rents derived therefrom and apply the same, after deduction of all appropriate
expenses, to the payment of the rent payable hereunder, Tenant remaining liable
for any deficiency. Landlord shall not be responsible or liable for any failure
to so relet the Leased Premises or any part thereof, or for any failure to
collect any rent connected therewith.

(b) All remedies of Landlord shall be cumulative.

(c) Acceptance by Landlord of delinquent rent after default shall not cure such
default nor entitle Tenant to possession of the Leased Premises.

22. ATTORNEY’S FEES. Tenant agrees to pay all costs incurred by Landlord on
account of Tenant’s default hereunder including, but not limited to, collection
costs, court costs, and attorney’s fees in an amount equal to the greater of
$100 or 25% of any money judgment awarded Landlord.

23. TAXES. Tenant, in addition to the rent specified in Section 4 hereof,
expressly covenants as follows:

(a) To pay all taxes and assessments and storm water treatment charges upon the
Leased Premises and any buildings and improvements thereon, which are assessed
during the Lease term. The tax to be paid shall be the actual tax upon any
building and improvements upon the Lease Premises and a fraction of the total
tax attributable to the land in the Shopping Center, which fraction shall have
as a numerator the square footage of the building on the Leased Premises and as
denominator the total square foot area of the buildings in the Shopping Center.
If for any reason the actual tax on any buildings and improvements upon the
Leased Premises is unavailable, then the total tax shall be computed using a
fraction of the total tax upon the Shopping Center, which fraction shall have as
the numerator, the square footage of the Leased Premise buildings and
denominator as the total square footage area of the buildings in the Shopping
Center. Tenant further covenants that it will pay such taxes on or before the
due date and that it will not allow a tax lien to be filed against the Leased
Premises for the failure to pay real estate taxes levied against the Leased
Premises.

(b) Tenant also agrees to pay any license or business permit fees or taxes
levied upon Landlord or Tenant and attributable to or based upon Tenant’s
business on the Leased Premises or the rentals Tenant pays Landlord pursuant to
Section 4 of this Lease.

(c) Both Landlord and the holder of any first lien deed of trust upon the Leased
Premises shall have the right to cure any default of the Tenant hereunder, and
shall be reimbursed for their outlays so required within thirty (30) days after
presentation of receipts evidencing such outlays.

24. SIGNS, AWNINGS AND CANOPIES. Tenant will not paint or place or suffer to be
painted, placed or displayed on any exterior door, wall or window of the Leased
Premises any sign, awning or canopy, advertising matter or other things of any
kind, and will not place or display any decoration, lettering or advertising
matter on the glass of any window or door of the Leased Premises without first
obtaining Landlord’s written approval and consent. Tenant further agrees to
maintain such sign, awning, canopy, decoration, lettering, advertising matter or
other things as may be approved by Landlord in good condition and repair at all
times. Landlord must approve all sign drawings prior to installation.

25. ADDENDUMS, RULES AND REGULATIONS. The Addendum’s appended to this Lease are
hereby made a part of this Lease, and Tenant agrees to comply with and observe
the same. Tenant’s failure to keep and observe said Addendum’s shall constitute
a breach of the provisions of this Lease in the same manner as if contained
herein as covenants. Landlord reserves the right from time to time to amend or
supplement the Rules and Regulations section of this Lease and to adopt and
promulgate additional rules and regulations applicable to the Leased Premises
and to the Shopping Center.

26. SUBORDINATION. Upon request of Landlord, Tenant will subordinate its rights
hereunder to the lien of any mortgage or mortgages, or the lien resulting from
any other method of financing or refinancing, now or hereafter in force against
the land and the building of which the Leased Premises are a part and to all
advances made or hereafter to be made upon the security thereof. Upon request of
any such mortgagee, Tenant will attorn to and acknowledge the foreclosure
purchaser or purchasers as Landlord hereunder. In addition Tenant will promptly
furnish, at Landlord’s request, such estoppel agreements, consents to assignment
of this Lease or of rent due hereunder, and attornment agreements as Landlord
may reasonably require to comply with requirements of lenders.

 

6



--------------------------------------------------------------------------------

27. RIGHT OF ENTRY. Tenant agrees to allow Landlord or its representative(s) or
prospective purchaser(s), at any reasonable hour, to enter the Leased Premises
for the purpose of inspecting or testing the same or conducting any
environmental cleanup (which environmental tests or cleanup shall be at Tenant’s
expense, if Landlord reasonably believes that any Hazardous Materials’ release
resulted from Tenant’s actions) deemed necessary or desirable, or for showing
the Leased Premises to any parties; and six months next preceding the expiration
of said term, Tenant will allow the usual notice of “For Rent” to be placed on
the front walls or doorways of said premises and to remain thereon without
hindrance or molestation.

28. FORCE MAJEURE. In the event either party hereto shall be delayed or hindered
in, or prevented from, the performance of any act required hereunder by reason
of strikes, lock-outs, labor troubles, inability to procure materials, failure
of power, restrictive governmental laws or regulations, riots, insurrection, war
or other reason of a like nature not the fault of the party delayed in
performing work or doing acts required under the terms of this Lease, then
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay; provided, however, that the provisions
of this paragraph shall not operate to excuse Tenant, nor shall Tenant in any
event be excused, from prompt payment of Minimum Rent or all other charges due
Landlord by Tenant.

29. LIMITATION OF LANDLORD’S LIABILITY. Landlord shall be liable for performance
of its obligations hereunder only to the extent of Landlord’s equity in the
Shopping Center. The respective partners of Landlord, their heirs, personal
representatives, successors and assigns shall not be personally liable. The
liability of Landlord shall not extend beyond the period of Landlord’s ownership
of the Shopping Center.

30. NOTICES. Any notice herein provided for to be given to Landlord shall be
deemed to be given if and when posted in United States registered or certified
mail, postage prepaid, addressed to Landlord, c/o S. L. Nusbaum Realty Co., P.O.
Drawer 2491, Norfolk, Virginia 23501, and any notice herein provided for to be
given to Tenant shall be deemed to be given if and when posted in United States
registered or certified mail, postage prepaid, addressed to Tenant at the Leased
Premises.

31. LANDLORD AND AGENT. Commissions payable to Agent in connection with this
Lease are subject to the terms of a management agreement between Landlord and
Agent.

32. QUIET ENJOYMENT. Subject to the terms, covenants and conditions set forth in
this Lease, Landlord covenants that Tenant shall have and enjoy quiet and
peaceable possession of the Leased Premises during the term hereof.

33. ENTIRE AGREEMENT. This Lease contains the entire agreement between the
parties hereto, and it cannot be altered or modified in any way except in
writing signed by the parties hereto. Tenant hereby acknowledges and agrees that
Tenant has not relied on any representations, warranties, agreements, and/or
understandings, oral or written, except those that are set forth herein, in
entering into this Lease, and Tenant hereby agrees that any and all
negotiations, statements and representations made by Landlord, Agent or any
other party on behalf of Landlord have been merged into and superseded by this
Lease.

34. NO WAIVERS. The failure of Landlord to insist, in any one or more instances,
upon strict performance by Tenant of any covenant of this Lease shall not be
construed as a waiver or relinquishment for the future of such covenant, but the
same shall continue and remain in full force and effect. The receipt by Landlord
or its Agent of rent with knowledge of the breach of any covenant hereof shall
not be deemed a waiver of such breach, and no waiver by Landlord of any
provision hereof shall be deemed to have been agreed upon unless expressed in
writing signed by the parties hereto.

35. PRONOUNS. Every pronoun used in this Lease shall be construed to be of such
number and gender as the context shall require.

 

7



--------------------------------------------------------------------------------

36. RULES AND REGULATIONS. 1. All loading and unloading of merchandise, supplies
and all other materials shall be done at such times, in such areas and through
such entrances as may from time to time be designated by Landlord. However,
Landlord will make every effort not to interfere with Tenant’s loading and
unloading, and Landlord will exercise its rights hereunder solely for the
purpose of establishing and maintaining efficiency and smoothness of operation
of the Shopping Center as a whole.

2. No radio or television aerial shall be erected on the roof or exterior walls
of the Leased Premises or on the grounds without the written consent of Landlord
in each instance. Any aerial so installed without such written consent shall be
subject to removal without notice at any time, and Tenant shall pay Landlord, on
demand, the cost of such removal.

3. Tenant shall keep the Leased Premises at a temperature sufficiently high to
prevent freezing of water in pipes and fixtures.

4. The plumbing facilities shall not be used for any other purpose than that for
which they are constructed, and no foreign substance of any kind shall be thrown
herein.

5. The following specifications shall be controlling for all signs: a) Design of
the sign shall be approved by the owners of the Shopping Center prior to
installation. b) Sign installation is required within sixty (60) days of
Tenant’s possession of the Leased Premises.

6. The Shopping Center shall be heated by electricity or gas furnaces and no
other gas, propane, kerosene, gasoline or any other fuel shall be used for any
purpose whatsoever in the Shopping Center.

7. Tenant shall install, maintain and keep in first-class order such fire
extinguishers, placed in such locations in the Leased Premises, as may be
required by any City Ordinance, State or Federal Statute or by any insurance
company or rating bureau which insures, or sets rates for insurance of, the
Leased Premises.

8. Tenant shall be responsible for the cost of repair to the sign area of the
Leased Premises building required as a result of the removal of Tenant’s sign
upon the termination of this Lease. If Tenant abandons the sign upon expiration
or sooner termination of the Lease, Landlord shall have the right to remove the
sign and Tenant agrees to be responsible for the cost of such removal and the
cost of the repairs to the canopy occasioned by such removal.

37. WAIVER OF HOMESTEAD EXEMPTION. Tenant waives the benefit of his homestead
exemption as to this Lease.

38. SUCCESSORS AND ASSIGNS. This Lease and all the terms, covenants, conditions
and provisions herein contained shall be binding upon and shall inure to the
benefit of the parties hereto and their respective personal representatives,
heirs, successors and (if and when assigned in accordance with the provisions
hereof) assigns.

39. SECURITY. Nothing contained in this Lease constitutes any acknowledgment of
need for security guards or any special security measures to be instituted by
the Landlord, and Landlord is not obligated to furnish security beyond that
which is provided by local government, except to the extent of security
contributions from its tenants. Tenant must take all security measures relating
to its operations as a bank and/or financial institution.

40. TERMINATION. On expiration or sooner termination of the Term, Tenant shall
surrender to Landlord the Leased Premises and all Tenant’s improvements and
alterations in good, clean, orderly, and undamaged condition (except for
ordinary wear and tear or condemnation or destruction of the premises as covered
by Paragraphs 12 and 18), except for alterations that Tenant has removed under
the provisions of Paragraph 10. Tenant shall deliver to Landlord all keys to the
Leased Premises, remove all its personal property, including all Hazardous
Materials and items contaminated by Hazardous Materials, and make repairs and
reimbursements pursuant to Paragraph 10 within the above-stated time.

Landlord may elect to retain or dispose of in any manner any alterations or
Tenant’s personal property that Tenant does not remove from the Leased Premises
on expiration or termination of the Term. Title to any such alterations or
Tenant’s personal property that Landlord elects to retain or dispose of after
expiration of the Term shall vest in Landlord. Tenant waives all claims against
Landlord for any damage to Tenant resulting from Landlord’s retention or
disposition of any such alterations or personal property. Tenant shall be liable
to Landlord for Landlord’s costs for storing, removing, and disposing of any
alterations or Tenant’s personal property (including Hazardous Materials and
items contaminated by Hazardous Materials) which Landlord does not elect to
acquire.

 

8



--------------------------------------------------------------------------------

Tenant acknowledges that possession of the Leased Premises must be surrendered
to Landlord at the expiration or sooner termination of the Term of this Lease.
Tenant agrees to indemnify and save Landlord harmless against all costs, claims,
loss or liability resulting from delay by Tenant in so surrendering the Leased
Premises, including, without limitation, any claims made by any succeeding
tenant founded on such delay. The parties recognize and agree that the damage to
Landlord resulting from any failure by Tenant timely to surrender possession of
the Leased Premises as aforesaid will be extremely substantial, will exceed the
amount of the Minimum Rent and Percentage Rent theretofore payable hereunder,
and will be impossible to measure accurately. Tenant therefore agrees that if
possession of the Leased Premises is not surrendered to Landlord within 24 hours
after the date of the expiration or sooner termination of the Term of this
Lease, then Tenant shall pay to Landlord for each month and for each portion or
any month during which Tenant holds over in the Leased Premises after the
expiration or sooner termination of the Term of this Lease, a sum equal to two
times the aggregate of that portion of the Minimum Rent and Percentage Rent
which was payable under this Lease during the last month of the Term hereof,
Nothing herein contained shall he deemed to permit Tenant to retain possession
of the Leased Premises after the expiration of the Term of this Lease. The
provisions of this Article shall survive the expiration or said sooner
termination of the Term of this Lease.

41. ACCEPTANCE OF LEASED PREMISES. Tenant shall accept the Leased Premises in an
“as is”, “how is” and “where is” condition.

42. REGULATORY APPROVAL. This Lease is contingent and subject to Tenant
obtaining approval from the required regulatory agencies to operate this
location as a branch bank of SuffolkFirst Bank. In the event Tenant has not
notified Landlord, in writing, on or before December 15, 2003 that approval has
been refused and the reasons for said refusal then, and in that event, approval
for this branch bank will be deemed approved.

43. OPTION. Providing Tenant is not in default at any time during the term of
this Lease, Tenant shall have the right, at its election, to extend the term of
this Lease for two (2) separate, additional periods of five (5) years,
commencing upon the expiration of the original term on the same tennis,
conditions and agreements as herein set forth, except that the annual minimum
rent payable shall be as follows:

Years Eleven through Fifteen - The annual minimum rent payable shall be adjusted
upward only at the beginning of this period using the Consumer Price Index, now
known as the “Consumer Price Index for All Urban Consumers (CPI-U), U.S. City
Average, All Items, 1982-84 = 100”, prepared and reported monthly by the U.S.
Bureau of Labor Statistics. The basic annual rent of years six (6) through ten
(10) shall be multiplied by a fraction whose denominator is the Index for three
(3) months prior to the commencement of this Lease and whose numerator is the
Index for three (3) months prior to the commencement of the Eleventh
(11th) Lease Year. In no event shall the annual minimum rent increase be
increased by less than 15% or more than 20% of the annual rent of the previous
five year Lease.

Years Sixteen through Twenty - The annual minimum rent payable shall be adjusted
upward only at the beginning of this period using the Consumer Price Index, now
known as the “Consumer Price Index for All Urban Consumers (CPI-U), U.S. City
Average, All Items, 1982-84 = 100”, prepared and reported monthly by the U.S.
Bureau of Labor Statistics. The basic annual rent of years eleven (11) through
fifteen (15) shall he multiplied by a fraction whose denominator is the Index
for three (3) months prior to the commencement of this Lease and whose numerator
is the Index for three (3) months prior to the commencement of the Sixteenth
(16th) Lease Year. In no event shall the annual minimum rent increase be
increase by less than 15% or more than 20% of the annual rent of the previous
five (5) year Lease.

In order for Tenant to exercise said Option, Tenant must notify Landlord, in
writing, no less than three hundred sixty five (365) days prior to the
expiration of the original Lease term and the extended Lease term.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF each corporate party hereto has caused this Deed of Lease to
be executed in its name and behalf by its President, or one of its Vice
Presidents; each individual party hereto has hereunto set his hand, and each
partnership party hereto has caused this Deed of Lease to be executed in its
name and behalf by one or more of its General Partners duly authorized.

 

Landlord:   SUFFOLK PLAZA SHOPPING CENTER, L.C. a Virginia Limited Liability
Company

By:  

 

  (SEAL)    

Manager

    By:  

 

  (SEAL)    

Manager

   

 

Tenant:   SUFFOLKFIRST BANK. INC, a Virginia Company (FID #04-3607546)

By:  

 

                Darrell G. Swanigan   President and Chief Executive Officer  

Agent:   S. L. NUSBAUM REALTY CO.

By:  

 

        Vice President

 

10